Citation Nr: 0635781	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-31 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee condition 
status post total knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Washington, DC.  The record was held open for 30 days to 
obtain the report of an upcoming appointment at the Durham VA 
Medical Center (VAMC), which was subsequently associated with 
the claims file.  As the report was submitted with a waiver 
of initial consideration by the RO, the Board will consider 
the evidence in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

Medical records from the Durham VAMC reflect that the veteran 
underwent right total knee replacement in December 2001 at 
the Salem VAMC.  The record further reflects that he was 
treated for his right knee at the Salem VAMC from May 2001 to 
November 2002.  The Board observes, however, that the above 
operation report and treatment notes are not of record.  
Additionally, the veteran testified that he was treated at a 
VA facility in Grand Junction, Colorado, in 1993, and was 
thereafter treated at Salem VAMC.  Thus, the RO should obtain 
and associate with the claims file all records from the Salem 
VAMC for the period from 1993 to November 2002, and from 
September 2006 to the present.  Also, all treatment records 
for the veteran from the Grand Junction, Colorado VAMC should 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all records from the 
Salem VAMC from May 2001 to November 2002, 
and from September 2006 to the present.  
Records should include the December 2001 
operation report of the right total knee 
replacement.  

2.  The RO should obtain and associate 
with the claims file all of the veteran's 
treatment records from the Grand Junction, 
Colorado VAMC.

3.  If any of the above-requested records 
are not obtainable, the claims file should 
reflect a specific finding to that effect 
and the veteran notified of the inability 
to obtain the records.

4.  After all necessary development has 
been completed to the extent possible, the 
RO should re-adjudicate the issue of 
entitlement to service connection for a 
right knee condition status post total 
knee replacement.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


